DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Applicant’s arguments, see “Applicant’s Argument/Response”, filed 05/27/2021, with respect to rejections of Claims 1-21 under U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections of Claims 1-21 under U.S.C. 102 and 103 have been withdrawn. 

Allowable Subject Matter
3. Claims 1-21 allowed.
4. The following is an examiner’s statement of reasons for allowance: The Applicant’s claims overcome the closest available prior art, US 20150141842 awarded to Spanier et al, as the Applicant’s claims define an expandable blood pump with electrical leads encased by troughs that extend through the wall of the housing, without exiting the wall of the housing at any point. The previously cited art of Spanier teaches only a lead partially encased by a trough, wherein the lead enters the wall of the housing through the interior of the device and exits the wall of the housing towards the exterior. 
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	7. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	9. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 
/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792